Citation Nr: 1701214	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-41 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 22, 2015 and 50 percent disabling on and after October 22, 2015.



REPRESENTATION 

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) from January 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This case was most previously remanded in October 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted and the evidence does not show that the Veteran is unable to gain or maintain employment due to his service-connected disability.

In an April 2016 rating decision, the RO granted service connection for a right ankle disability, and denied service connection for a low back disorder and sleep apnea.  In July 2016 the Veteran expressed disagreement with the rating assigned and effective date of service connection for the right ankle disability, and also disagreed with the decisions to deny service connection for low back disability and sleep apnea.  The Board notes that VACOLS indicates that the RO is currently working these claims and thus no action will be taken herein.  

The claims of entitlement to service connection for a lung disorder, entitlement to a compensable initial rating and an earlier effective date for the grant of service connection for right ankle disability, entitlement to service connection for a low back disorder, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to October 22, 2015, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On and after October 22, 2015, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2015, the criteria for a rating of 30 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  On and after October 22, 2015, criteria for rating in excess of 50 percent from October 22, 2015 for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the VA rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran that provided findings relevant to the diagnostic criteria, and elicited subjective complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The Board finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As directed, in October 2015 the Veteran underwent a VA PTSD examination.  Accordingly, there has been compliance with the prior remands.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent rating will be assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for PTSD will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).


Background

A June 2011 rating decision granted service connection for PTSD and assigned a rating of 10 percent, effective October 13, 2010.  The Veteran appealed the evaluation.  A November 2015 rating decision granted a rating of 50 percent, effective October 22, 2015.

December 2010 VA psychiatric records indicated that the Veteran had frequent nightmares when he returned from Vietnam but that they were not frequent now.  His wife was very understanding and he had been able to talk to her over the years, but for the past year, she had been telling him that he "gets angry over nothing".  Examination revealed that the Veteran made an effort to smile and minimized his low mood, with an affect that was tearful at times.  Insight and judgment were intact.  The Veteran was casually dressed, with good eye contact, and no suicidal or homicidal ideations, hallucinations, or delusions.  The Veteran reported feeling hopeless once in a while and had intrusive memories and guilt.  His speech was regular and he was alert and oriented.  In a February 2011 VA record, the Veteran reported great improvement in mood and irritability due to the medications.  His sleep was also improved.  The examiner noted his affect was brighter and there was more spontaneous conversation.  

At a February 2011 VA PTSD examination it was noted that the Veteran was taking anti-anxiety medication (citalopram) and was not undergoing psychotherapy.  The Veteran was "very pleased" with the effects of the medication on his nightmares and anxiety attacks.  The Veteran indicated that he had only had one panic attack since taking the citalopram.  The Veteran struggled with some feelings of hopelessness and worthlessness when he was not working in the winter.  The Veteran reported a good relationship with his brother and would speak to his mother on the phone 3 to 4 times a week.  The Veteran had been married for 40 years and had four children, including three stepchildren.  The Veteran was still friends with his original grade school friends who he would see several times a year.  His oldest boy was his "best buddy" and they would fish and garden.  He reported a real good relationship with his kids.  Upon examination, the Veteran was casually dressed, although there were some holes in his shirt and minor stains.  The Veteran's thought process and thought content were unremarkable.  There were no delusions and intelligence was average, and the Veteran understood the outcome of his behavior and partially understood that he had a problem.  He had some sleep impairment but was sleeping 6 to 7 hours a night.  There was no inappropriate behavior or obsessive or ritualistic behavior.  He reported moderately severe panic attacks once a week.  There were no suicidal thoughts, and impulse control was good, and memory was normal.  He was able to talk with co-workers, his mother, and his wife about Vietnam trauma, although he also reported difficulty getting close to people.  He denied crowds being an issue.  His wife was giving him positive feedback that he was less irritable and "easier to get along with in general."  The Veteran would get along with work peers but didn't get close to them.  The diagnosis was PTSD, and the GAF was 60, which contemplates moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  It was noted that there were occasional problems on the job due to irritability and exaggerated startle response, with some relationship strain with his wife due to irritability, with few leisure pursuits.  The examiner stated that the Veteran's PTSD was productive of reduced reliability and productivity due to PTSD symptoms.

A June 2011 VA psychiatry record noted that the Veteran was depressed as he had only worked one week since November 2010.  He indicated that the financial strain was causing marital problems and more difficulty sleeping.  The Veteran also reported nightmares 2 to 3 times per week, difficulty sleeping, and denied suicidal ideations.  There was worried mood and no suicidal or homicidal ideations.  An August 2011 VA psychiatry note indicated that the Veteran had been working in the summer smoothing asphalt and had become intensely angry when drivers drove on hot asphalt and messed up his work.  He also got angry with his wife and recently pushed her.  He was concerned about his anger and didn't want to lose his temper.  In an October 2011 VA record, the Veteran reported that stress had improved since his retirement.  He reported a startle response, but denied recent anger.  He denied suicidal ideations and a depressed mood.  The examiner assigned a GAF score of 60, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A January 2012 VA psychiatry note indicated that the Veteran had a panic attack when a neighbor was hunting and bullets whizzed nearby.  He and his wife had been getting along better since his anger had improved.  The Veteran denied a depressed mood and hopelessness, but had poor insight to chronicity of PTSD and his pattern of avoidance.  The diagnosis included PTSD and the GAF was 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In a June 2012 VA record, the Veteran reported he was doing well, that he reduced his mediations, and that his mood and anxiety were stable.  He worked a few hours per week to avoid jeopardizing his retirement.  He reported forgetfulness.  Upon examination, the Veteran was pleasant and cooperative, with a pretty good mood and no hopelessness or suicidal ideations.  A GAF score of 60 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A March 2015 VA psychiatry note indicates that the Veteran's medications continued to be helpful for mood, sleep, and nightmares.  The Veteran was "frustrated with trying to get things done" with VA.  He denied suicidal ideation or hallucinations.  Diagnoses included PTSD and Major depression.  An October 7, 2015 psychiatry note indicated that he had accidentally run over his dog a couple of weeks ago and that a good friend had committed suicide.  The Veteran denied excessive distress and appeared to be grieving appropriately.  He reported a very supportive relationship with his wife.  The Veteran denied hopelessness.  Diagnoses included PTSD and chronic Major depression.

At an October 22, 2015 VA PTSD examination the diagnosis was PTSD with mild to moderate symptoms overall.  The Veteran reported a good relationship with his mother who had been recently put into a nursing home.  He did not have much of a relationship with his biological father or his stepfather and did not visit enough with his siblings, but he denied ill will towards them.  He continued to be married to his wife of 44 years, and he denied significant issues in his marriage since his last evaluation.  He related that he had great relationships with his kids and would see them a lot with the exception of his daughter who was hard to get ahold of and isolative.  He reported that he had two friends that he had known since grade school, but he noted that he does not see them but once every 3-5 years.  He enjoyed working in his garden and fishing, but he noted that he had not done much fishing in the last couple of years because of his back.  He denied significant problems feeling comfortable around others or getting along with others, but he noted that he did not like to be around crowds.  He had retired from a position on an asphalt crew about four years ago for financial reasons, but he noted that he was initially planning on working until he was in his mid-60s.  The Veteran reported jumpiness on the job and that his co-workers would intentionally scare him.  He would then respond with verbal aggression.  He identified current barriers to employment including problems with his knees, carpal tunnel issues, and back issues.  The Veteran continued to get medication management services through the VA about twice per year, and he had a brief stint of individual therapy.  The Veteran's complaints included forgetfulness, a little trouble sleeping, and crowds.  The Veteran estimated that he would feel down and depressed two to three times per week, but it was not for most the day.  He denied that he had lost interest in previously enjoyed activities, but he had not been able to do things physically.  He related that he did not enjoy socializing to the same extent that he had in the past.  He related that his energy level was very low, especially since his recent surgery.  He indicated that he sometimes had problems with concentration and had been sleeping better since initiating treatment.  He estimated that he would get more than 8 hours of sleep.  He denied active suicidal ideation, intent, or plans, but he related that he sometimes would wonder if others would be better off if he were dead.  He denied any homicidal ideation, intent, or plans and did not describe bipolar or psychotic symptoms.  He related that he had some problems with anxiety, but his treatment and his gardening helps.  He related that his anxiety related at least partially to financial stressors.  He had not had a panic attack in years.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's speech was within normal limits, his affect was reactive and consistent, and his thought process was logical and goal-oriented.  The Veteran denied that he had any hallucinations or delusions.  Attention and concentration were grossly intact based on interactions, but significant difficulties with serial subtractions that appeared to be reflective of attentional deficits.  Memory was grossly intact based on performance on relevant tasks, but some subjective complaints.  Intelligence was within normal limits and insight and judgment were fair.

Analysis

The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms warrant a rating of 30 percent for PTSD prior to October 22, 2015 and do not warrant a rating in excess of 50 percent for PTSD from October 22, 2015.

The evidence prior to October 22, 2015, indicates or more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The February 2011 VA examiner specifically noted that the Veteran experienced occasional problems on the job due to irritability and exaggerated startle response.  The August 2011 VA treatment note also highlighted that the Veteran had become angry with others at work.  Further, while the Veteran indicated that he only had panic attacks once a week, the attacks were characterized as moderately severe.  The Board also observes that the Veteran's GAF scores for this period were 55 and 60, which tend to reflect moderate difficulty in occupational and social functioning.  For these reasons, a rating of 30 percent for PTSD from October 13, 2010 through October 21, 2015 is warranted.

A 50 percent evaluation, however, is not for assignment as the evidence does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  First, although the Veteran reported trouble getting close to people, he also remained married for 40 years, had a good relationship with most of his children, and a few long-term friendships, although he did not see them much.  He also reported being able to talk to his co-workers, mother, and wife about Vietnam.  This does not more nearly approximately difficulty in establishing and maintaining effective relationships.  Furthermore, the evidence indicates that there was intact judgment and insight in December 2010 and February 2011.  The 2011 VA examiner found normal memory. The Veteran did not report, and the evidence did not show, panic attacks more than once per week.  The Veteran's remaining symptoms do not rise to the level, frequency, or severity of symptoms such as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, or difficulty in understanding complex commands.  Accordingly, a 30, but not 50, percent evaluation is for assignment prior to October 22, 2015.  

The criteria for a rating in excess of 50 percent for PTSD from October 22, 2015 are also not met.  First, the evidence does not demonstrate an inability to establish and maintaining effective relationships.  The Veteran has continued to maintain a marriage of over 40 years, although not without some difficulty.  He also reported great relationships with his children, with the exception of his daughter.  Additionally, he only saw his grade school friends every few years.  These indicate difficulty, but not an inability to maintain relationships.  Furthermore, although there is deficiency in mood, the 2015 VA examiner noted fair insight and judgment and logical and goal-oriented thought process.  The Veteran also denied panic attacks, such that near-continuous panic or depression affecting the ability to functional independently is not shown.  His speech was within normal limits.  Records do not demonstrate neglect of personal appearance and hygiene.  As such, a rating in excess of 50 percent for PTSD from October 22, 2015, is not warranted.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms are contemplated by the Diagnostic Code 9411, which addresses all psychiatric symptoms affecting either social or occupational functioning into account into determining the severity of PTSD.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A rating of 30 percent prior to October 22, 2015 for PTSD is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 50 percent on and after October 22, 2015 for PTSD is denied.


REMAND

As for the issue of entitlement to service connection for a lung disorder, the Veteran asserts that he has such as a result of fighting a chlorine fire during service.  A November 2015 VA respiratory examination was conducted.  It appears, however, that the VA examiner did not assume that the Veteran had been involved in fighting a chlorine fire during service, as requested by a 2014 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after June 23, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the examiner who provided the November 2015 opinion.  If that examiner is unavailable, another similarly qualified examiner may provide the opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

As to each lung disorder diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that the disorder manifested during the Veteran's active duty service or is otherwise causally related to service, to include the claimed in-service chlorine fire.

The fact of the chlorine fire must be assumed by the examiner solely for purposes of providing this opinion.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


